Citation Nr: 1229661	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-26 432	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability. 

2. Entitlement to service connection for a bilateral thigh disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel 
INTRODUCTION

The Veteran served on active duty from December 2003 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified in March 2011 before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript from that hearing has been made and is included in the claims file. 

At the hearing the Veteran raised the issues of service connection for a left and right shoulder disorder.  Service connection for a left and right shoulder disorder was denied by rating action in April 2009.  The Veteran filed a notice of disagreement; and, an August 2009 statement of the case was issued.   However the Veteran does not appear to have perfected an appeal to these issues.  These issues are therefore referred back to the RO for a determination as to whether or not a timely appeal was filed by the Veteran. 

The Board in June 2011 denied the issues of service connection for bilateral hip and bilateral thigh disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In an Order in January 2012, the Court granted a Joint Motion for Remand of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 





REMAND

The Veteran has asserted, to include in his May 2009 claim, that he has had problems with his hips and thighs which began during service and still affects him to the present time.  During his March 2011 Travel Board hearing, the Veteran testified that as a result of the physical exertion including running and violent twisting required when he was handling dogs in service, over a period of time he noticed that his hips were beginning to hurt more and more.  He also testified that he did not seek any medical treatment in service for his hip and thigh conditions because he feared punishment from his military supervisor for going on sick call. 
The claims file includes service treatment records, and the March 2003 enlistment examination and September 2006 separation examination.  These are silent for any complaints, treatments or diagnoses of a bilateral hip or thigh disorder during service.  The Veteran acknowledged during his hearing in March 2011 that he did not seek any medical treatment for his bilateral hips or thighs during service or post service until he began treatment through the VAMC in February 2009.   The current presence of vascular calcifications and probable bone islands in the right femur; and, calcified phleboliths in the left pelvis and hip areas are clearly shown in the radiology reports in the VAMC records.  There are no medical opinions relating any current bilateral hip or thigh condition to the Veteran's period of service,  

The Veteran was not offered a VA examination because the Board found that while there was competent evidence of a current bilateral hip and/or thigh condition; there also was not sufficient evidence to indicate that any bilateral hip and/or thigh event or injury occurred in service.  Further, the Board noted that neither had any nexus medical opinions been submitted regarding a bilateral hip and/or thigh disorder and the Veteran's period of service.  Finally, the Veteran did not allege that any single event or injury occurred during service to cause any hip or thigh injury.  He alleged that his physical exertion while handling dogs in service over a period of time caused his hips and thighs to hurt more and more. 

The Court in the January 2012 Joint Remand Motion asked the Board to:

Revisit the question of whether Appellant may be entitled to a medical examination.

The Board notes that, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Under the circumstances of this case, the Board finds that, the Veteran should be provided a VA examination and opinions by a qualified VA examiners which should encompass a review for any and all bilateral hip and/or thigh disorders which are shown.  The examiner should provide a detailed written discussion of the facts and circumstances as to whether any bilateral hip and/or thigh disability was caused by any event or injury during active service.  See 38 C.F.R. § 3.159(c) (4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this appeal is REMANDED for the following actions:

1. Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for any bilateral hip and/or thigh conditions since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.   Provide the Veteran a VA examination by an appropriate examiner in order to assess the nature and etiology of any and all bilateral hip and thigh conditions which are present. The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner should be conducted.  If a hip or thigh disability is diagnosed, the examiner is requested to offer an opinion, as to each disability, whether it is at least as likely as not (50 percent probability or more) that the disability is related to active military service.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

In providing the opinion, the examiner should address the Veteran's statement regarding his experience as a dog handler in service.

A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




